J-S47035-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA
                     Appellee

                v.

ANTHONY FORD

                     Appellant               No. 3557 EDA 2013


          Appeal from the PCRA Order of November 20, 2013
         In the Court of Common Pleas of Montgomery County
           Criminal Division at No.: CP-46-CR-0008216-2003


COMMONWEALTH OF PENNSYLVANIA             IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA
                     Appellee

                v.

ANTHONY FORD

                     Appellant               No. 3560 EDA 2013


          Appeal from the PCRA Order of November 20, 2013
         In the Court of Common Pleas of Montgomery County
           Criminal Division at No.: CP-46-CR-0008223-2003


COMMONWEALTH OF PENNSYLVANIA             IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA
                     Appellee

                v.

ANTHONY FORD

                     Appellant               No. 3561 EDA 2013


          Appeal from the PCRA Order of November 20, 2013
J-S47035-14


            In the Court of Common Pleas of Montgomery County
              Criminal Division at No.: CP-46-CR-0002831-2003


BEFORE: MUNDY, J., OLSON, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                           FILED AUGUST 13, 2014

      Anthony Ford appeals the November 20, 2013 order dismissing his

second petition for relief pursuant to the Post-

42 Pa.C.S. §§ 9541-46, as untimely. We affirm.



petition was untimely, we need not delve deeply into the factual or

procedural history of this case. We merely reiterate the basic history of this



of his first PCRA petition:

      On March 3, 2005, [Ford] entered several open guilty pleas. . . .
      [T]he relevant guilty pleas were entered at 8216-03, to the
      crimes of kidnapping, robbery, and criminal attempt to commit
      involuntary deviate sexual intercourse (IDSI). Those pleas stem
                                                            ery, sexual
      assault, and physical assault of three male victims on October 5,
      2003. On May 25, 2005, the trial court imposed an aggravated

      the above referenced offenses.        [Ford] did not appeal the
      judgment of sentence.

      On February 24, 2006, [Ford], acting pro se, filed a timely PCRA
      petition. Counsel was appointed and an amended petition was
      filed. Thereafter, following an evidentiary hearing on August 7,
      2006, the PCRA court entered an Order on August 25, 2006,
      denying relief.

Commonwealth v. Ford, No. 2623 EDA 2006, slip op. at 1-2 (Pa. Super.

Apr. 9, 2007). On April 9, 2007, a panel of this Court affirmed the PCRA



                                     -2-
J-S47035-14



                                Id. at 1, 12.    On September 25, 2007, the

Penns

Commonwealth v. Ford, 932 A.2d 1286 (Pa. 2007) (per curiam).

        On November 5, 2013, Ford filed a second PCRA petition, in which

Ford argued that, because he was a juvenile at the time of the offense and

at the time of sentencing, being sentenced as an adult rendered his sentence



without a hearing.1 On December 18, 2013, Ford filed a notice of appeal.

The PCRA court did not order Ford to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Ford did not file

a statement. Nonetheless, on January 31, 2014, the PCRA court issued an

opinion pursuant to Pa.R.A.P. 1925(a), in which the court explained that it



        Ford raises two questions for our consideration:

        1. Whether the lower court had jurisdiction to adjudicate
                                                       ?


____________________________________________


1
      Notably, the PCRA court did not issue notice of its intent to dismiss
                                                                    -settled
                                                    o provide [a Rule 907]
                               Commonwealth v. Lawson, 90 A.3d 1, 5
(Pa. Super. 2014) (quoting Commonwealth v. Davis, 916 A.2d 1206, 1208
(Pa. Super. 2007)).




                                           -3-
J-S47035-14


      2.
           claim [that] the sentencing judge lacked subject matter
           jurisdiction when he imposed an adult sentence for his
           juvenile case?

Brief for Ford at 5.

      As in all PCRA cases, particularly those that

second PCRA petition, we begin with the questions of whether the petition



whether we have jurisdiction to resolve the substantive claims raised by

Ford. It is well-established that the PCRA time limits are jurisdictional, and

are meant to be both mandatory and applied literally by the courts to all

PCRA petitions, regardless of the potential merit of the claims asserted.

Commonwealth           v.    Murray,   753    A.2d   201,   202-03   (Pa.   2000);

Commonwealth v. Leggett

court may properly disregard or alter [these filing requirements] in order to

reach the merits of the claims raised in a PCRA petition that is filed in an

untimely ma                 Murray, 753 A.2d at 203; see Commonwealth v.

Gamboa-Taylor, 753 A.2d 780, 783 (Pa. 2000).




sentence becomes                Commonwealth v. Breakiron, 781 A.2d 94, 97

(Pa. 2001) (citing 42 Pa.C.S. §



discretionary review in the Supreme Court of the United States and the



                                        -4-
J-S47035-14



Supreme Court of Pennsylvania, or at the expiration of time for seeking

          Commonwealth v. Wharton, 886 A.2d 1120, 1124 (Pa. 2005)

(quoting 42 Pa.C.S. § 9545(b)(3)).

      Ford was sentenced on May 25, 2005. Ford did not file post-sentence



about June 25, 2005, at the expiration of the thirty-day period during which

Ford could have filed a direct appeal. See 42 Pa.C.S. § 9545(b)(3). Thus,

to be timely, any PCRA petition must have been filed within one year of that

date, on or about June 25, 2006. Id. § 9545(b)(1). Ford filed the instant

petition on November 5, 2013, over eight years after his judgment of

                                                                acially untimely.

      Despite such facial untimeliness, a tardy PCRA petition nonetheless will

be considered timely if (but only if) the petitioner pleads and proves one of

the   three   exceptions   to   the   one-year   time   limit    enumerated     in

§§ 9545(b)(1)(i)-(iii) of the PCRA, which provide:

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

         (i)      the failure to raise the claim previously was the
         result of interference by government officials with the
         presentation of the claim in violation of the Constitution or
         laws of this Commonwealth or the Constitution or laws of
         the United States;

         (ii)     the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or


                                      -5-
J-S47035-14


         (iii)    the right asserted is a constitutional right that
         was recognized by the Supreme Court of the United States
         or the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

      (2) Any petition invoking an exception provided in paragraph
      (1) shall be filed within 60 days of the date the claim could have
      been presented.

42 Pa.C.S. § 9545(b).

      Ford does not argue that any of these three exceptions apply to his

case. Rather, he maintains that his substantive claim, which amounts to a

challenge to the legality of his sentence, is non-waivable and, therefore, not

                                                           -settled that such



not technically waivable, a legality [of sentence] claim may nevertheless be

lost should it be raised for the first time in an untimely PCRA petition for

which no time-bar exception applies, thus depriving the court of jurisdiction

                  Commonwealth v. Slotcavage, 939 A.2d 901, 903 (Pa.

Super. 2007) (citing Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa.




his petition was timely, or that any of the three exceptions to the timeliness

requirement applies.

      Order affirmed.




                                    -6-
J-S47035-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/13/2014




                          -7-